DETAILED ACTION

Status of the Claims
The following is a non-final Office Action in response to claims filed 02 July 2019.
Claims 1-20 are pending.
Claims 1-20 have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02 July 2019 are being considered by the Examiner.

Priority
Applicant’s claim for the benefit of a prior-filed application(s) 15/613,901 and 14/543,736 which claims priority to provisional Application 61/928,308 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Claim Objections
Claim 18 is objected to because of the following informalities:  Claim 18 recites “The non-transitory computer-readable storage medium of claim 17, , wherein...” which is a typographical/grammatical error of an extra comma.  Appropriate correction is required.

Double Patenting
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of Patent No. 9,710,790. Although the claims at issue are not identical, they are not patentably distinct as shown below:
16/459,973
9,710,790
 A method comprising: storing, by a processing device, a trained modeling function, wherein the trained modeling function embodies a correlation between historical ratings and historical evaluation results of recorded responses that were responsive to a plurality of prompts presented to a set of persons; receiving a request to initiate a digital evaluation process for a second person being evaluated; receiving recorded responses of the second person that are responsive to the plurality of prompts; generating, by the processing device applying the trained modeling function to the recorded responses of the second person, a reviewing sequence by which to view the recorded responses of the second person, the reviewing sequence ordering the recorded responses of the second person from a most predictive prompt to a least predictive prompt of the plurality of prompts, to reduce a time required by an evaluator to efficiently determine an evaluation result of the second person as compared to reviewing recorded responses of the reviewing sequence for the second person; and transmitting, by the processing device, data that causes display of a list of the recorded responses of the second person in the reviewing sequence.
1.  A method comprising: accessing in a memory, by a processing device, historical ratings of recorded responses of a set of persons previously evaluated, the recorded responses being responsive to a plurality of prompts 
presented to the set of persons previously evaluated in a recording sequence during previous evaluations;  accessing in the memory, by the processing device, historical evaluation results corresponding to the historical ratings of the recorded responses during the previous evaluations;  populating, by the processing device, a training data set with the historical ratings and historical evaluation results of the recorded responses of the set of persons previously evaluated;  training, by the processing device, a modeling function using a correlation between the historical ratings and the historical evaluation results of the recorded responses within the training data set;  receiving, over a network from a user interface of a second processing device, a request to initiate a digital evaluation process for a second person being evaluated in a current evaluation;  receiving, from the second processing device, recorded responses of the second person that are responsive to the plurality of prompts and ordered in a first order corresponding to the recording sequence;  generating, by the processing device applying the modeling 
function to the recorded responses of the second person, a reviewing sequence by which to view the recorded responses of the second person being evaluated, the reviewing sequence ordering the recorded responses of the second person from a most predictive prompt to a least predictive prompt of the plurality of prompts, to reduce a time required by an evaluator to efficiently determine an 
evaluation result of the second person as compared to reviewing recorded responses of the recording sequence for the second person;  transmitting, by the processing device over the network to the user interface of the second 
processing device, data that causes the second processing device to display a view of graphical user interface (GUI) elements, wherein the GUI elements in the view are organized in a second order corresponding to the reviewing sequence; and receiving, by the processing device over the network from the user interface of the second processing device, a current rating of at least one of the recorded responses of the second person.


The independent claims 1, 11, and 17 of Patent No. 9,710,790 are not identical to the instant claims 1, 8, and 17, but however claim the same inventive concept of presenting ordering sequences of interview prompts in a most predictive sequence (the instant claims are much more broad).  It would be obvious of one of ordinary skill in the art to modify the ‘790 patent to be much broader (i.e. narrow anticipates or teaches broad).  Independent claims 8 and 17 are rejected under the same rationale, mutatis mutandis.
Dependent claims 2-10, 12-16, and 18-20 of Patent No. 9,710,790 recite substantially similar subject matter as the instant claims 2-7, 9-16, and 18-20.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are also rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of Patent No. 10,346,805.  Although the claims at issue are not identical, they are not patentably distinct as shown below:
16/459,973
10,346,805
1. A method comprising: storing, by a processing device, a trained modeling function, wherein the trained modeling function embodies a correlation between historical ratings and historical evaluation results of recorded responses that were responsive to a plurality of prompts presented to a set of persons; receiving a request to initiate a digital evaluation process for a second person being evaluated; receiving recorded responses of the second person that are responsive to the plurality of prompts; generating, by the processing device applying the trained modeling function to the recorded responses of the second person, a reviewing sequence by which to view the recorded responses of the second person, the reviewing sequence ordering the recorded responses of the second person from a most predictive prompt to a least predictive prompt of the plurality of prompts, to reduce a time required by an evaluator to efficiently determine an evaluation result of the second person as compared to reviewing recorded responses of the reviewing sequence for the second person; and transmitting, by the processing device, data that causes display of a list of the recorded responses of the second person in the reviewing sequence.
 A method comprising: populating, by a processing device, a training data set with historical ratings and historical evaluation results of recorded responses of a set of persons, the recorded responses being responsive to a 
plurality of prompts presented to the set of persons;  training, by the processing device, a modeling function using a correlation between the historical ratings and the historical evaluation results of the recorded responses within the training data set;  receiving a request to initiate a 
digital evaluation process for a second person being evaluated;  receiving recorded responses of the second person that are responsive to the plurality of prompts;  generating, by the processing device applying the modeling function to the recorded responses of the second person, a reviewing sequence by which to view the recorded responses of the second person, the reviewing sequence 
ordering the recorded responses of the second person from a most predictive prompt to a least predictive prompt of the plurality of prompts, to reduce a time required by an evaluator to efficiently determine an evaluation result of 
the second person as compared to reviewing recorded responses of the reviewing sequence for the second person;  and transmitting, by the processing device, 
data that causes display of a list of the recorded responses of the second person in the reviewing sequence.


The independent claims 1, 8, and 17 of Patent No. 10,346,805 are not identical to the instant claims 1, 8, and 17, but however claim the same inventive concept of presenting ordering sequences of interview prompts in a most predictive sequence (the instant claims are much more broad).  It would be obvious of one of ordinary skill in the art to modify the ‘805 patent to be much broader (i.e. narrow anticipates or teaches broad).  Independent claims 8 and 17 are rejected under the same rationale, mutatis mutandis.
Dependent claims 2-7, 9-16, and 18-20 of Patent No. 10,346,805 recite substantially similar subject matter as the instant claims 2-7, 9-16, and 18-20.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are directed to a process (an act, or series of acts or steps), a machine (a concrete thing, consisting of parts, or of certain devices and combination of devices), and a manufacture (an article produced from raw or prepared materials by giving these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery). Thus, each of the claims falls within one of the four statutory categories (Step 1).  However, the claim(s) recite(s) presenting ordering sequences of interview prompts in a most predictive sequence which is mental process (making a mental judgment regarding an interview) as well as an abstract idea of certain methods of organizing human activities (managing personal behavior or relationships or interactions between people i.e. an interview process).
The limitations of “generating, a reviewing sequence by which to view the recorded responses of the second person, the reviewing sequence ordering the recorded responses of the second person from a most predictive prompt to a least predictive prompt of the plurality of prompts, to reduce a time required by an evaluator to efficiently determine an evaluation result of the second person as compared to reviewing recorded responses of the reviewing sequence for the second person,” as drafted, is a process that, under its broadest reasonable interpretation, covers a mental process—concepts performed in the human mind (including an observation, evaluation, judgment, opinion) and a method of organizing human activities--fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) but for the recitation of generic computer components (Step 2A Prong 1).  That is, other than reciting “by the processing device applying the trained modeling function to the recorded responses of the second person,” (or “A computing system comprising: a data storage device; and a processing device, coupled to the data storage device, to execute instructions to:...by applying the trained modeling function” in claim 8 or “A non-transitory computer-readable storage medium including instructions that, when executed by a processing device, cause the processing device to perform operations comprising:” of claim 17) nothing in the claim element precludes the step from practically being performed in the mind or from the methods of organizing human interactions grouping.  For example, but for the “by the processing device applying the trained modeling function” language, “generating...” in the context of this claim encompasses the user manually arranging user interview responses in a sequence they perceive or judge  as being the most predictive (mental process) for another person such as a human resources professional (organizing human activities, such as interactions).  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, while some of the limitations may be based on certain methods of organizing human activities, but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Similarly, the claims could also fall within the “Certain methods of organizing human activities,” while some of the concepts involve a mental process.  Accordingly, the claim(s) recite(s) an abstract idea.
This judicial exception is not integrated into a practical application (Step 2A Prong Two).  The remaining steps of “storing...” “receiving...” “receiving...” and “transmitting...” are simply extrasolution data gathering activities (of human interactions), which does not integrate the claims into a practical application.  Next, looking to the claim elements and claim as a whole, the claim only recites one additional element, using a “processing device” to perform the steps and apply some sort of “trained modeling function.”  The processor in the steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking interview responses in an order manually provided by a user) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Specifically the claims amount to nothing more than an instruction to apply the abstract idea using a generic computer or invoking computers as tools by adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The claims recitation of the “processing device” and “digital evaluation process” only generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea, even when considered as a whole. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B).  As discussed above with respect to integration of the abstract idea into a practical application (Step 2A Prong 2), the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim(s) is/are not patent eligible, even when considered as a whole.
Claims 2-3, 10-12, and 19, are dependent on claims 1, 8, and 17 and include all the limitations of claims 1, 8, and 17.  Therefore, claims 2-3, 10-12, and 19 recite the same abstract idea of “presenting ordering sequences of interview prompts in a most predictive sequence.”  The claim recites the additional limitations receiving or generating a current rating and evaluation of the user, which are to be inserted and updated within the training set, which is still directed towards the abstract idea previously identified 
Claims 4-5, 13-14, and 20 are dependent on claims 1, 8, and 17 and include all the limitations of claims 1, 8, and 17.  Therefore, claims 4-5, 13-14, and 20 recite the same abstract idea of “presenting ordering sequences of interview prompts in a most predictive sequence.”  The claim recites the additional limitations applying the trained function again to updated data and altering the sequence which is still directed towards the abstract idea previously identified and is not an inventive concept that meaningfully limits the abstract idea.  Again, as discussed with respect to claims 1, 8, and 17, the claims are simply limitations which are no more than mere instructions to apply the exception using a computer or with computing components.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Even when considered as a whole, the claims do not integrate the judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Claims 6 and 15 are dependent on claims 1 and 8 and include all the limitations of claims 1 and 8.  Therefore, claims 6 and 15 recite the same abstract idea of “presenting ordering sequences of interview prompts in a most predictive sequence.”  The claim recites the additional limitations that only further limit how the modeling function is performed, which is still directed towards the abstract idea previously identified and is not an inventive concept that meaningfully limits the abstract idea.  Again, as discussed with respect to claims 1, 8, and 17, the claims are simply limitations which are no more than mere instructions to apply the exception using a computer or with computing components.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Even when considered as a whole, the claims do not integrate the judicial exception into a practical application at Step 2A or provide an inventive 
Claims 7 and 16 are dependent on claims 1 and 8 and include all the limitations of claims 1 and 8.  Therefore, claims 7 and 16 recite the same abstract idea of “presenting ordering sequences of interview prompts in a most predictive sequence.”  The claim recites the additional limitations of including a threshold of historical ratings and evaluations before training the model, which is still directed towards the abstract idea previously identified and is not an inventive concept that meaningfully limits the abstract idea.  Again, as discussed with respect to claims 1, 8, and 17, the claims are simply limitations which are no more than mere instructions to apply the exception using a computer or with computing components.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Even when considered as a whole, the claims do not integrate the judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Claim 9 is dependent on claim 8 and includes all the limitations of claim 8.  Therefore, claim 9 recites the same abstract idea of “presenting ordering sequences of interview prompts in a most predictive sequence.”  The claim recites the additional limitations of limiting that the digital recorded responses be video, which is simply only generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h) and is not an inventive concept that meaningfully limits the abstract idea.  Again, as discussed with respect to claims 1, 8, and 17, the claims are simply limitations which are no more than mere instructions to apply the exception using a computer or with computing components.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Even when considered as a whole, the claims do not integrate the judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Claim 18 is dependent on claim 17 and includes all the limitations of claim 17.  Therefore, claim 18 recites the same abstract idea of “presenting ordering sequences of interview prompts in a most predictive sequence.”  The claim recites the additional limitations of populating a ratings matrix and evaluation vector for the trained modeling function, which is directed towards a mathematical concept, and is not an inventive concept that meaningfully limits the abstract idea.  Again, as discussed with 
Claims 1-20 are therefore not eligible subject matter, even when considered as a whole.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-4, 7-13, 16-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Desjardins et al. (US PG Pub. 2012/0265770) further in view of Olivier et al. (US PG Pub. 2014/0156356) and Bolton et al. (US Patent No. 9,197,849).
	
As per claims 1, 8, and 17, Desjardins discloses a method, computing system comprising: a data storage device; and a processing device, coupled to the data storage device, to execute instructions to: and a non-transitory computer-readable storage medium including instructions that, when executed by a processing device, cause the processing device to perform operations comprising: comprising (Desjardins ¶38): 
receiving a request to initiate a digital evaluation process for a second person being evaluated (questionnaire eligibility, Desjardins ¶4, ¶50, ¶60, job seekers who scored above a certain eligibility score, regardless of whether that score meets the corresponding preset eligibility threshold, Desjardins ¶84-¶85; devices, ¶42 and ¶103); 
receiving recorded responses of the second person that are responsive to the plurality of prompts (follow up, Desjardins ¶85; ¶99; see also more detailed answer to a question ¶84; devices, ¶42 and ¶103); 
transmitting, by the processing device, data that causes display of a list of the recorded responses of the second person in the reviewing sequence (follow up, Desjardins ¶85; ¶99; see also more detailed answer to a question ¶84; devices, ¶42 and ¶103).
Both the Desjardins and the Olivier references are analogous in that both are directed towards/concerned with recruitment and interviews.  Desjardins reference teaches automated job search and recruitment, but does not expressly disclose storing, by a processing device, a trained modeling function, wherein the trained modeling function embodies a correlation between historical ratings and historical evaluation results of recorded responses that were responsive to a plurality of prompts presented to a set of persons.
However, Olivier teaches storing, by a processing device, a trained modeling function, wherein the trained modeling function embodies a correlation between historical ratings and historical evaluation results of recorded responses that were responsive to a plurality of prompts presented to a set of persons (an effectiveness of the question or module of questions as a function of job performance data for the person is determined, Olivier ¶77-¶78) (Examiner interprets the determined effectiveness of questions and modules as they pertain to real performance to be the historical ratings associated with the prompts).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Olivier’s method of assessing question and module effectiveness in Desjardins’ system of automated recruitment with reasonable expectation that this would result in a system which allows for the ranked list of candidates who have provided a second set of recorded responses for review, based on the first set of recorded responses in the form of a questionnaire.
The motivation being that many business organizations today, especially large corporations, struggle with the interviewing and hiring of job candidates.  The interviewing and hiring processes are difficult, time consuming, non-automated, and many times do not result in the hiring of a candidate who will be a productive employee (Olivier ¶2). 
The Desjardins, Olivier, and Bolton references are analogous in that all are directed towards/concerned with recruitment and interviews.  Desjardins reference teaches automated job search and recruitment, but does not expressly disclose generating, by the processing device applying the trained modeling function to the recorded responses of the second person, a reviewing sequence by which to view the recorded responses of the second person, the reviewing sequence ordering the recorded responses of the second person from a most predictive prompt to a least predictive prompt of the plurality of prompts, to reduce a time required by an evaluator to efficiently determine an evaluation result of the second person as compared to reviewing recorded responses of the reviewing sequence for the second person.
However, Bolton teaches generating, by the processing device applying the trained modeling function to the recorded responses of the second person, a reviewing sequence by which to view the recorded responses of the second person, the reviewing sequence ordering the recorded responses of the second person from a most predictive prompt to a least predictive prompt of the plurality of prompts, to reduce a time required by an evaluator to efficiently determine an evaluation result of the second person as compared to reviewing recorded responses of the reviewing sequence for the second person (Different reviewers can review different parts of an interview. For example, in an interview for university admission, questions relating to a particular area of study can be designated for review by faculty in the relevant department, while questions of more general interest can be reviewed by other reviewers. As another example, reviewers may choose to review individual components (e.g., audio only, video only, audio and video) of an interview or information related to an interviewee (e.g., information from a resume or application form). Reviewers may review video interviews based on different criteria. For example, in an interview for a job that requires frequent public appearances, some reviewers may evaluate video interviews based on criteria such as personal appearance and speaking style, while other reviewers may focus on the content of the interviewee's answers. Evaluation can be performed on an interview that is in progress or an interview that has been completed, Bolton Col. 12 lines 3-19).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to use Bolton’s asynchronous video interview system in Olivier’s method of assessing question and module effectiveness in Desjardins’ system of automated recruitment with reasonable expectation that this would result in a system which allows for the review of interview responses in an order of relevance to the question.
The motivation being that in spite of the many recent advances in information technology, live, in-person interviews are still required for job applicants, university applicants, and the like. In-person interviews suffer from many drawbacks. They require scheduling (and often rescheduling) that must take into account office hours, travel time, and time zones, with a constant risk of cancellations and delays. They also are prone to unintended variation (e.g., by asking the same questions in different ways that elicit different responses) and bias (e.g., disfavoring candidates interviewed when the interviewer is tired). Further, in-person interviews tend not to be recorded or remembered accurately (Bolton Col. 1 lines 15-27).

As per claims 2, 10, and 11, Desjardins, Olivier, and Bolton disclose as shown above with respect to claims 1 and 8.  Desjardins further discloses further comprising: generating, by the processing device applying the trained modeling function to a current rating of at least one of the recorded responses of the second person, an evaluation decision prediction for the second person; and transmitting, by the processing device, the evaluation decision prediction for the second person (points for each question, Desjardins ¶80; determine eligibility score, ¶3).

As per claims 3, 12, and 19, Desjardins, Olivier, and Bolton disclose as shown above with respect to claims 1, 8, and 17. Olivier further teaches further comprising: receiving an evaluation result and a current rating for at least one of the recorded responses of the second person; inserting, into a training data set, the current rating and the evaluation result of the at least one of the recorded responses of the second person, to generate an updated training data set; and updating training of the trained modeling function using a correlation between the historical ratings and the historical evaluation results of the recorded responses within the updated training data set, to generate an updated trained modeling function (In an embodiment, model answers to the model questions can be stored by the system, and displayed to the interviewer either during or after the interview of the job candidate.  For example, referring to FIG. 11, if the interviewer selected the module of questions relating to the Reverse Polish Notation 1130, the system stores and the interviewer can review answers to the Reverse Polish Notation questions and problems that were presented to the job candidate during the job interview.  As noted, if there are more than one model answer to a particular question, which in not atypical in certain fields such as the software development arts, the system can store a plurality of model answers to the questions in the module, and the interviewer can review one or more of the model answers to determine if a job candidate came up with one or more such model answers.  While it has been alluded to that such modules of questions and such model answers can relate to the software development arts, the embodiments of this disclosure are not limited to the software development arts.  As another example, the module of questions can relate to a particular medical condition, and the model answers associated with such modules of questions can be model medical diagnoses to such questions, situations, or lists of symptoms. Other features can be built into the modules of questions as illustrated in FIGS. 27A and 27B.  Block 2705 illustrates that the modules of questions can include an order of questions and follow up questions.  This feature assists an interviewer in presenting to a job candidate a most efficient way of presenting the questions and follow up questions to a job candidate.  Block 2710 illustrates that modules .
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Olivier’s method of assessing question and module effectiveness in Desjardins’ system of automated recruitment with reasonable expectation that this would result in a system which allows for the ranked list of candidates who have provided a second set of recorded responses for review, based on the first set of recorded responses in the form of a questionnaire.
The motivation being that many business organizations today, especially large corporations, struggle with the interviewing and hiring of job candidates.  The interviewing and hiring processes are difficult, time consuming, non-automated, and many times do not result in the hiring of a candidate who will be a productive employee (Olivier ¶2).

As per claims 4, 13, and 20, Desjardins, Olivier, and Bolton disclose as shown above with respect to claims 3, 12, and 19. Olivier further teaches generating, by the processing device applying the updated trained modeling function to the recorded responses of the second person, a second reviewing sequence by which to view the recorded responses of the second person; and transmitting, by the processing device, second data that causes display of the list of the recorded responses of the second person in the second reviewing sequence (In an embodiment, model answers to the model questions can be stored by the system, and displayed to the interviewer either during or after the interview of the job candidate.  For example, referring to FIG. 11, if the interviewer selected the module of questions relating to the Reverse Polish Notation 1130, the system stores and the interviewer can review answers to the Reverse Polish Notation questions and problems that were presented to the job candidate during the job interview.  As noted, if there are more than one model answer to a particular question, which in not atypical in certain fields such as the software development arts, the system can store a plurality of model answers to the questions in the module, and the interviewer can review one or more of the model answers to determine if a job candidate came up with one or more such model answers.  While it has .
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Olivier’s method of assessing question and module effectiveness in Desjardins’ system of automated recruitment with reasonable expectation that this would result in a system which allows for the ranked list of candidates who have provided a second set of recorded responses for review, based on the first set of recorded responses in the form of a questionnaire.
The motivation being that many business organizations today, especially large corporations, struggle with the interviewing and hiring of job candidates.  The interviewing and hiring processes are difficult, time consuming, non-automated, and many times do not result in the hiring of a candidate who will be a productive employee (Olivier ¶2).
Furthermore, one of ordinary skill, at the time of filing, would have found it obvious to repeat the processes in claims 1, 8, and 17 for a second sequence based upon the updated model because duplication is obvious, MPEP 2144.04.VI.B. The duplication of parts (or steps) has no patentable significance unless a new and unexpected result is produced. Examiner finds no evidence that performing the processes in claims 1, 8, and 17 for a second sequence based upon the updated model would produce new and unexpected results as compared to performing the processes in claims 1 and 11 for only a first product.

As per claims 7 and 16, Desjardins, Olivier, and Bolton disclose as shown above with respect to claims 1 and 8.  Desjardins further discloses further comprising determining whether an amount of the historical ratings and the historical evaluation results exceeds a threshold number of ratings and corresponding evaluation results before training the trained modeling function (adjust eligibility threshold, Desjardins ¶84 wherein further analysis can be conducted should the amount of job seekers be as many as the organization would require i.e. if zero job seekers meet the eligibility threshold, no further analysis can be conducted).
	
As per claim 9, Desjardins, Olivier, and Bolton disclose as shown above with respect to claim 8.  Desjardins further discloses wherein the recorded responses of the set of persons and the recorded responses of the second person comprise video recordings of responses to prompts in a digital interview (video resume, Desjardins ¶42).

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Desjardins et al. (US PG Pub. 2012/0265770) Olivier et al. (US PG Pub. 2014/0156356) and Bolton et al. (US Patent No. 9,197,849) further in view of Williams et al. (US Patent No. 6,618,734).

As per claims 5 and 14, Desjardins, Oliver, and Bolton disclose as shown above with respect to claims 1 and 8. The Desjardins, Olivier, Bolton, and Williams references are analogous in that all are directed towards/concerned with recruitment and interviews.  The combination of Desjardins, Olivier, and Bolton do not expressly disclose altering an order of remaining prompts in the reviewing sequence to provide an updated reviewing sequence; and presenting, via a user interface, a first remaining response of the recorded responses of the second person according to the updated reviewing sequence.
Williams teaches altering an order of remaining prompts in the reviewing sequence to provide an updated reviewing sequence; and presenting, via a user interface, a first remaining response of the recorded responses of the second person according to the updated reviewing sequence (The candidate’s response to each question is measured along with response time in answering the question. Specific .
At the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Williams’s method of interview assessment in Bolton, Olivier, and Desjardins’ system of automated recruitment with reasonable expectation that this would result in a system which allows for the ranked list of candidates who have provided a second set of recorded responses for review, based on the first set of recorded responses in the form of a questionnaire.
The motivation being that there is a need for a system that incorporates a validation procedure that can determines the extent to which the interview content corresponds to job content and a predictor score which correlates to job performance (Williams Col 2. lines 38-49).
Furthermore, one of ordinary skill, at the time of filing, would have found it obvious to repeat the processes in claims 1, 8, and 17 for an altered sequence based upon the remaining prompts because duplication is obvious, MPEP 2144.04.VI.B. The duplication of parts (or steps) has no patentable significance unless a new and unexpected result is produced. Examiner finds no evidence that performing the processes in claims 1, 8, and 17 for an altered sequence based upon the remaining prompts would produce new and unexpected results as compared to performing the processes in claims 1 and 11 for only a first product.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Desjardins et al. (US PG Pub. 2012/0265770) Olivier et al. (US PG Pub. 2014/0156356) and Bolton et al. (US Patent No. 9,197,849) further in view of Reinerman-Jones et al. (US PG Pub. 2013/0260357).

As per claims 6 and 15, Desjardins, Olivier, and Bolton disclose as shown above with respect to claims 1 and 8. The Desjardins, Olivier, Bolton, and Reinerman-Jones references are analogous in that all are directed towards/concerned with recruitment and interviews.  The combination of Desjardins, Olivier, and Bolton do not expressly disclose wherein the trained modeling function utilizes at least one of regression analysis, neural networks, support vector machines, decision trees, or a Markov model variant.
Reinerman-Jones teaches wherein the trained modeling function utilizes at least one of regression analysis, neural networks, support vector machines, decision trees, or a Markov model variant (neural networks, regression, vector, Reinerman-Jones ¶42-¶44).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to use Reinerman-Jones’ method of skill screening in Bolton, Olivier, and Desjardins’ system of automated recruitment with reasonable expectation that this would result in a system which allows for the ranked list of candidates who have provided a second set of recorded responses for review, based on the first set of recorded responses in the form of a questionnaire.
The motivation being that the shortened battery, as described by Reinerman-Jones, is then used for new applicants for a job and their results would be compared within the model to make a prediction about the applicants' aptitude to make decisions as good as the CEOs' decisions.  Therefore, the tool could be used for job selection for a given skill.  The goal would be to hire applicants falling at the top end of the best of the best (Reinerman-Jones ¶50).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Desjardins et al. (US PG Pub. 2012/0265770), Olivier et al. (US PG Pub. 2014/0156356), and Bolton et al. (US Patent No. 9,197,849) further in view of Broberg (US PG Pub. 2006/0277056).

As per claim 18, Desjardins, Olivier, and Bolton disclose as shown above with respect to claim 17. The Desjardins, Olivier, Bolton, and Broberg references are analogous in that all are directed towards/concerned with recruitment and interviews.  The combination of Desjardins, Oliver, and Bolton do not expressly disclose wherein the operations further comprise: populating a ratings matrix with the historical ratings of the recorded responses of the set of persons, wherein each row of the ratings matrix comprises a vector of ratings for a person of the set of persons; populating an evaluation results vector with the historical evaluation results corresponding to the historical ratings for the set of persons; and training the trained modeling function comprising: correlating a plurality of vectors of the ratings matrix with corresponding entries of the evaluation results vector for the set of persons; and assessing prediction results for a plurality of possible sequences of columns of the ratings matrix.
Broberg teaches wherein the operations further comprise: populating a ratings matrix with the historical ratings of the recorded responses of the set of persons, wherein each row of the ratings matrix comprises a vector of ratings for a person of the set of persons; populating an evaluation results vector with the historical evaluation results corresponding to the historical ratings for the set of persons; and training the trained modeling function comprising: correlating a plurality of vectors of the ratings matrix with corresponding entries of the evaluation results vector for the set of persons; and assessing prediction results for a plurality of possible sequences of columns of the ratings matrix (rankings captured in a matrix, Broberg ¶35; weighting vector containing a weighting value Wi for one or more of the plurality of selection profile factors, scores, Broberg ¶6 and ¶42) (Examiner interprets forming a result vector as applying the weighting vector to the scores to generate an overall qualitative scores).
At the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Broberg’s method of ranking, matrices and weighting vectors in Bolton, Olivier,  and Desjardins’ system of automated recruitment with reasonable expectation that this would result in a system which allows for the ranked list of candidates who have provided a second set of recorded responses for review, based on the first set of recorded responses in the form of a questionnaire.
The motivation being that there is a need for improved job candidate evaluation systems and methods that assist the hiring party in finding the best candidates.  Evaluation of large groups of candidates for advancement or for specialized training or entities for certain business associations, such as distributor relationships, poses much the same issues as evaluations for hiring.  The selected applicants are those that receive the highest score, but are not necessarily "best" in an overall sense.  Some that are actually good candidates might have been eliminated by overly restrictive criteria.  Also, the scoring scheme may not be well-enough calibrated to reflect the true value of a candidate's characteristics relative to the characteristics the hiring party considers ideal (Broberg ¶3-¶4).

Conclusion
The prior are made of record and not relied upon is considered pertinent to applicant’s disclosure:
Henderson et al. (US PG Pub. 2010/0322589) Non sequential automated production by self-interview kit of a video based on user generated multimedia content.

Any inquiry concerning this communication or earlier communications from the examiner should 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629